Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is objected to for not being descriptive as it could be.  It should mention that the nodes are from different fault domains.  
The abstract is objected to for not being descriptive as it could be.  It should mention the claimed favor.
The disclosure is objected to because of the following informalities.  The Specification (¶ 40) refers to the wrong drawing numbers.

Claim Objections
Claims 1, 9, and 16 would be better clearer if “a corresponding computing node” was recited as being “of the plurality of computing nodes.”
Claim 9, 15, and 22 are objected to because the claims would be better worded as the claimed instructions being executable “by” the processor as the applicant did for claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain) further in view of US 20080256404 (Funatsu) and US 20140047227 (Breternitz).
Regarding claim 9, Nayak teaches or suggests a cluster management system comprising: a processor; and a non-transitory storage medium comprising instructions executable on the processor (¶ 47) to:
receive network information, wherein the network information is indicative of a  network topology between the plurality of computing nodes (¶ 27);
select computing nodes for federating a cluster of computing nodes, wherein the selected computing nodes comprise a first computing node and a second computing node (¶ 31); and 
form the cluster by allocating the selected computing nodes to the cluster (¶¶ 30, 35).
Nayak does not expressly disclose receive enclosure information associated with the plurality of the computing nodes, wherein the enclosure information is indicative of a configuration of an enclosure associated with a corresponding computing node; identify a plurality of fault domains based on the network information and the enclosure information, wherein each fault domain of the plurality of fault domains includes one or more computing nodes impacted by at least one of a corresponding network fault event or a corresponding enclosure fault event, and the plurality of fault domains comprise first, second, and third fault domains; the selected computing nodes comprise a first computing node from the first fault domain and a second computing node from the second fault domain, and wherein the selecting of the computing nodes favors selecting the first computing node from the first fault domain with a smaller quantity of computing nodes over the third fault domain with a larger quantity of computing nodes; and the cluster to execute workloads.
Jain teaches or suggests receive enclosure information associated with a  plurality of the computing nodes, wherein the enclosure information is indicative of a configuration of an enclosure associated with a corresponding computing node (¶ 12); 
identify a plurality of fault domains based on network information and the enclosure information, wherein each fault domain of the plurality of fault domains includes one or more computing nodes impacted by at least one of a corresponding network fault event or a corresponding enclosure fault event, and the plurality of fault domains comprise first, second, and third fault domains (¶ 51); and 
selected computing nodes comprise a first computing node from the first fault domain and a second computing node from the second fault domain (¶¶ 17, 58, 59).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating and Jain’s fault domains to receive enclosure information associated with the plurality of the computing nodes, wherein the enclosure information is indicative of a configuration of an enclosure associated with a corresponding computing node; identify a plurality of fault domains based on the network information and the enclosure information, wherein each fault domain of the plurality of fault domains includes one or more computing nodes impacted by at least one of a corresponding network fault event or a corresponding enclosure fault event, and the plurality of fault domains comprise first, second, and third fault domains; and the selected computing nodes comprise a first computing node from the first fault domain and a second computing node from the second fault domain.  A rationale to so would have been to improve reliability.
Funatsu teaches or suggests selecting a first fault domain with a smaller quantity of computing nodes over another fault domain with a larger quantity of computing nodes (¶ 110).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, and Funatsu’s selecting so the selecting of the computing nodes favors selecting the first computing node from the first fault domain with a smaller quantity of computing nodes over the third fault domain with a larger quantity of computing nodes.  A rationale to so would have been to select a domain with easy-to-observe nodes.
	Breternitz teaches or suggests a cluster to execute workloads (¶¶ 18, 96).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, and Breternitz execution for the cluster to execute workloads.  A rationale to so would have been to perform useful work.
Regarding claim 5, the aforementioned combination teaches or suggests the plurality of computing nodes includes a first set of physical nodes and a second set of virtual nodes (Nayak ¶ 49).
Regarding claims 1 and 16, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain)  further in view of US 20080256404 (Funatsu), US 20140047227 (Breternitz), and US 20190235775 (Zwiegincew).
Nayak does not expressly disclose the first and second fault domains form a disjoint set, and every computing node from the first fault domain is distinct from computing nodes of the second fault domain.
Zwiegincew teaches or suggests first and second fault domains form a disjoint set, and every computing node from the first fault domain is distinct from the computing nodes of the second fault domain (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, Breternitz execution, and Zwiegincew’s disjointedness so the first and second fault domains form a disjoint set, and every computing node from the first fault domain is distinct from computing nodes of the second fault domain. A rationale to so would have been to improve reliability.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain)  further in view of US 20080256404 (Funatsu), US 20140047227 (Breternitz), and US 20130339991 (Ricci).
Nayak teaches or suggests determining, by the controller, the network information based on Link Layer Discovery Protocol (LLDP) packets exchanged between the plurality of computing nodes (¶ 27).
Nayak does not expressly disclose the network information is determined based on Management Information Database (MIB) of the plurality computing nodes.
Ricci teaches or suggests network information is determined based on a Management Information Database (MIB) of a plurality of computing nodes (¶ 114).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, Breternitz execution, and Ricci’s MIB for determining, by the controller, the network information based on Link Layer Discovery Protocol (LLDP) packets exchanged between the plurality of computing nodes and a Management Information Database (MIB) of the plurality of computing nodes.  A rationale to so would have been to utilize additional sources of information to improve accuracy.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain)  further in view of US 20080256404 (Funatsu), US 20140047227 (Breternitz), US 20130339991 (Ricci), and US 6515966 (Bardalai).

Nayak teaches or suggests the network information comprises Local Area Network information of the plurality of computing nodes (¶ 27).
Nayak does not expressly disclose the network information comprises Internet Protocol addresses of the plurality of  computing nodes and port group information of the ports on the plurality of computing nodes.
Ricci teaches or suggests network information comprises Internet Protocol addresses of a plurality of computing nodes (¶ 114).
Bardalai teaches or suggests network information comprises port group information of ports on plurality of computing nodes (5:20-31).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, Breternitz execution, Ricci’s addresses, and Bardalai’s port group information so the network information comprises Internet Protocol addresses of the plurality of computing nodes, port group information of ports on the plurality of computing nodes, and Local Area Network information of the plurality of computing nodes.  A rationale to so would have been to utilize additional information to improve accuracy.

Claims 7 and 15 under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain)  further in view of US 20080256404 (Funatsu), US 20140047227 (Breternitz), and US 20160371020 (Sarkar).
Regarding claims 7 and 15, Nayak does not expressly disclose the selecting the two or more of the computing nodes further comprises: generating, by the controller, a graph model from the network information and the enclosure information, wherein a plurality of nodes of the graph model represent respective computing nodes of the plurality of computing nodes, and wherein the graph model comprises sub-trees representing respective fault domains of the plurality of fault domains, each sub-tree of the sub-trees comprising a root node and one or more child nodes, and wherein one or more computing nodes associated with represented by the one or more child nodes are impacted by a fault associated with the root node; and selecting, by the controller, the first computing node and the second computing node, based on determining, by the controller, that a distance of a path between a first node representing the first computing node, in the graph model and a second node representing the second computing node via a corresponding root node of the graph model is less than distances of paths between other nodes in the graph model, wherein the first and second nodes are part of the plurality of nodes of the graph model.
Sarkar teaches or suggests generating, by a controller, a graph model from network information, wherein a plurality of nodes of the graph model represent respective computing nodes of the plurality of computing nodes, and wherein the graph model comprises sub-trees representing respective fault domains of the plurality of fault domains, each sub-tree of the sub-trees comprising a root node and one or more child nodes, and wherein one or more computing nodes associated with represented by the one or more child nodes are impacted by a fault associated with the root node (¶ 44); and 
selecting, by the controller, a first computing node and a second computing node, based on determining, by the controller, that a distance of a path between a first node representing the first computing node, in the graph model and a second node representing the second computing node via a corresponding root node of the graph model is less than distances of paths between other nodes in the graph model, wherein the first and second nodes are part of the plurality of nodes of the graph model (¶ 30).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, Breternitz execution, and Sarkar’s modeling so the selecting the two or more of the computing nodes further comprises: generating, by the controller, a graph model from the network information and the enclosure information, wherein a plurality of nodes of the graph model represent respective computing nodes of the plurality of computing nodes, and wherein the graph model comprises sub-trees representing respective fault domains of the plurality of fault domains, each sub-tree of the sub-trees comprising a root node and one or more child nodes, and wherein one or more computing nodes associated with represented by the one or more child nodes are impacted by a fault associated with the root node; and selecting, by the controller, the first computing node and the second computing node, based on determining, by the controller, that a distance of a path between a first node representing the first computing node, in the graph model and a second node representing the second computing node via a corresponding root node of the graph model is less than distances of paths between other nodes in the graph model, wherein the first and second nodes are part of the plurality of nodes of the graph model.  A rationale to so would have been to improve data analysis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170171019 (Nayak) in view of US 20180270125 (Jain)  further in view of US 20080256404 (Funatsu), US 20140047227 (Breternitz), US 20160371020 (Sarkar), and US 20080304421 (Ramasubramanian).
The latter combination teaches or suggests the graph model comprises a plurality of edges (Sarkar fig. 4). The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 7 and 15.
Nayak does not expressly disclose each edge of the plurality of edges is assigned an edge weight, the edge weight indicative of one or more network parameters associated with a corresponding computing node.
Ramasubramanian teaches or suggests each edge of a plurality of edges is assigned an edge weight, the edge weight indicative of one or more network parameters associated with a corresponding computing node (¶ 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Nayak’s federating, Jain’s fault domains, Funatsu’s selecting, Breternitz execution, Sarkar’s modeling, and Ramasubramanian’s weighting so each edge of the plurality of edges is assigned an edge weight, the edge weight indicative of one or more network parameters associated with a corresponding computing node.  A rationale to so would have been to estimate network latency.


Response to Arguments
The arguments have been fully considered.  The applicant argue that “Jain does not provide any teaching or hint of selecting computing nodes for federating a cluster of computing nodes that ‘favors selecting the first computing note from the first fault domain with a smaller quantity of computing nodes over the third fault domain with a larger quantity of the computing nodes.’"  (Resp. 14.)  The arguments regarding Jain individually cannot establish non-obviousness because the Examiner relies on the aforementioned combination (in combination with the prior art as a whole) to reject the limitations at issue.  
They further argue that “Funatsu selects circuit elements of a circuit, not computing nodes, and . . . the circuit elements of Funatsu are selected for performing diagnostic analysis, not to form a cluster of computing nodes to execute workloads as claimed.”  (Id. at 15.)  
Selecting Funatsu’s “nodes” (¶ 110), however, is analogous to selecting the claimed nodes.  Furthermore, “Obviousness is not to be determined on the basis of purpose alone.”  In re Graf, 343 F.2d 774, 777 (CCPA 1965).  It is sufficient that references suggest doing what an appellant did, although the appellant's particular purpose was different from that of the references.  In re Heck, 699 F.2d 1331, 1333, (Fed. Cir. 1983) (citing In re Gershon, 372 F.2d 535, 539 (CCPA 1967)).  Here, the examiner identified a proper suggestion for  combining the references to obtain the claimed invention.  The suggestion does not have to be the same as the applicant’s motivation for his invention.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20210072912 each of the plurality of nodes is in a separate fault domain (claim 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448